Citation Nr: 1520566	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the Veteran's death.



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran has recognized active service from February 1945 to October 1945 and from October 1945 to February 1946.  He died in May 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2013, the appellant was granted a formal RO hearing.  At the time of the hearing, she opted for an informal conference and presented no additional evidence.


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The official cause of death was cardiopulmonary arrest due to hypotension, probably secondary to congestive heart failure and noninsulin dependent diabetes mellitus.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability cause or contribute substantially or materially to his death.





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. § 5103A have been met.  There is no issue as to whether the appellant was provided the appropriate application form, or the completeness of her application.  VA notified the appellant in July 2012 of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim, to include requesting any identified medical records.  

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.




Service Connection for the Cause of the Veteran's Death

The appellant claims entitlement to service connection for the cause of the Veteran's death.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic disorders, including congestive heart failure and diabetes mellitus, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; but, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A review of the record discloses that the Veteran died in May 2006.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary arrest due to hypotension, probably secondary to congestive heart failure and noninsulin dependent diabetes mellitus.

At the time of the Veteran's death, service connection was not in effect any disease, injury, or illness.  

The Board has also considered whether the Veteran's final diagnoses of cardiopulmonary arrest, hypotension, congestive heart failure and noninsulin dependent diabetes mellitus could have been service-connected.  

Service treatment records are completely negative for any findings or diagnoses of a cardiovascular disease or diabetes mellitus.  In a November 1945 examination, the Veteran's heart and vascular system were described as normal.  Furthermore, there are no private or VA treatment records that demonstrate any complaints of or treatment for a cardiovascular disease, or diabetes mellitus within one year of separation from service.  

The appellant submitted a private treatment note indicating the Veteran was admitted and treated for bronchitis from January 1976 to November 1976.  The Board notes the appellant does not contend this disease was related to service.  Furthermore, bronchitis was not an identified cause of death.

Under these circumstances, entitlement to service connection for the cause of the Veteran's death must be denied because the Veteran did not die as the result of a service-connected disability.  Furthermore, there is no evidence of an inservice incurrence of hypotension, congestive heart failure or diabetes mellitus, or a diagnosis during the presumptive one year period post-service.  

As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


